     Case 2:19-cv-01808-JAM-KJN Document 26 Filed 11/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TYRONE MURPHY,                                    No. 2:19-cv-1808 JAM KJN P
12                      Petitioner,
13           v.                                         ORDER
14    JOSEPH W. MOSS,
15                      Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 15, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on petitioner and which contained notice to petitioner that any objections to

22   the findings and recommendations were to be filed within fourteen days. Petitioner has not filed

23   objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed September 15, 2020, are adopted in full;

28          2. This action is dismissed without prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).
                                                       1
     Case 2:19-cv-01808-JAM-KJN Document 26 Filed 11/04/20 Page 2 of 2


 1          3. The court declines to issue the certificate of appealability referenced in 28 U.S.C.
 2   § 2253.
 3

 4   DATED: November 4, 2020                      /s/ John A. Mendez
 5                                                THE HONORABLE JOHN A. MENDEZ
                                                  UNITED STATES DISTRICT COURT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
